Citation Nr: 1126623	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial rating of 10 percent for tension headaches status post traumatic brain injury.

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a left wrist disability, claimed as carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from January 1988 to September 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection and 10 percent disability ratings for a lumbar spine disability, a left knee disability, and tension headaches status post traumatic brain injury, effective October 1, 2008; and granted service connection for gastroesophageal reflux disease and a 0 percent disability rating, effective October 1, 2008.  That decision also denied service connection for a left wrist disability.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

With respect to the Veteran's claims for an initial increased rating for lumbar spine and left knee disabilities, tension headaches status post traumatic brain injury, and a gastrointestinal disability, the Veteran was last afforded a VA general medical examination in June 2008.  However, VA medical records dated in January 2009, July 2009, and November 2009 indicate complaints of chronic back and left knee pain and show an increase in the Veteran's GERD for which he received a new prescription.  In addition, while the Veteran was afforded a VA general medical examination in June 2008 and was diagnosed with mild headaches, probably tension type, he has not been afforded a VA neurological examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent VA examinations are stale.  The Board finds that more recent examinations are needed to fairly adjudicate these claims.  In light of the fact that updated VA treatment records are also requested, the prudent and thorough course of action is to afford the Veteran VA examinations to ascertain the current nature and severity of his lumbar spine and left knee disabilities, tension headaches status post traumatic brain injury, and gastrointestinal disability.

The Veteran also claims that he has a left wrist disability, claimed as carpal tunnel syndrome, that is related to his service.  The service medical records dated in May 2008 indicate a diagnosis of carpal tunnel syndrome and a complaint of a painful wrist diagnosed with carpal tunnel syndrome for which the Veteran was provided a wrist brace.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a left wrist disability during his service, he is not competent to diagnose or to relate any current left wrist disability to his active service.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in July 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since July 2009.

2.  Schedule a VA orthopedic examination to determine the nature and etiology of any current left wrist disability, and to provide information about the current severity of the lumbar spine and left knee disabilities.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current left wrist disability, including any carpal tunnel syndrome.  Is it at least as likely as not (50 percent or more probability) that any left wrist disability, to include carpal tunnel syndrome, was incurred in or aggravated by Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of a left wrist disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also consider the May 2008 diagnosis of carpal tunnel syndrome in service.

(b)  Examine the Veteran's lumbar spine.  Provide range of motion findings and state whether there is any increased loss of motion due to pain on motion, excess motion, fatigability, incoordination, or on flare-up.  State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to a low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest prescribed by a physician and treatment by a physician.  State whether or not any neurological impairments due to the back disability, including any radiculopathy of the lower extremities, or bowel and bladder abnormalities, are shown.  State what impact, if any, the Veteran's lumbar spine disability has on his employment and daily living.

(c)  Examine the Veteran's left knee.  Provide range of motion findings and state whether there is any increased loss of motion due to pain on motion, excess motion, fatigability, incoordination, or on flare-up.  State whether any recurrent lateral instability is shown, and if so, the severity.  State whether there is X-ray evidence of arthritis.  State what impact, if any, the Veteran's left knee disability has on his employment and daily living.

3.  Schedule the Veteran for a VA neurological examination to assess the nature and severity of his service-connected tension headaches status post traumatic brain injury.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  All indicated studies should be performed and current Compensation and Pension Examination Traumatic Brain Injury Examination Guidelines must be followed and all findings should be reported in detail.  The examiner should provide an opinion as to whether any of the headaches the Veteran experiences are prostrating in nature, and, if so, the examiner should describe the frequency of prostrating headaches.  The average length of a prostrating headache should also be identified.  The examiner should address all of the evidence of record, to include all VA treatment records and other records that may be obtained.  The examiner should also indicate whether there is any evidence of multi-infarct dementia associated with brain trauma.  A complete rationale for all opinions expressed should be provided.  The examiner should also state the degree to which the Veteran's service-connected tension headaches status post traumatic brain injury are manifested by facets of cognitive impairment, including memory; attention; concentration; excecutive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

4.  Schedule a VA examination to determine the current nature and severity of the Veteran's service-connected gastrointestinal disability (gastroesophageal reflux disease).  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Specifically, the examiner should provide the following information:

(a)  Set forth all current complaints, findings and diagnoses pertaining to any gastrointestinal disability.

(b)  State whether the Veteran's service-connected gastrointestinal disability is manifested by symptoms of pain, vomiting, material weight loss, hematemesis, melena, moderate anemia; or other symptom combinations productive of severe impairment of health.

(c)  The examiner should state what impact, if any, the Veteran's gastrointestinal disability has on his employment and daily living.

5.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

